                               Case 3:20-cv-03778-SK Document 2 Filed 06/08/20 Page 1 of 2



                       1   Douglas W. Dal Cielo (CA Bar No. 157109)
                           ddalcielo@bwslaw.com
                       2   Brian M. Affrunti (CA Bar No. 227072)
                       3   baffrunti@bwslaw.com
                           BURKE, WILLIAMS & SORENSEN, LLP
                       4   60 South Market Street, Suite 1000
                           San Jose, CA 95113
                       5   Telephone: (408) 606-6300
                           Fax: (408) 606-6333
                       6
                       7   Alexander D. Pencu (pro hac vice to be filed)
                           adp@msf-law.com
                       8   Christopher J. Major (pro hac vice to be filed)
                           cjm@msf-law.com
                       9   Jeffrey P. Weingart (pro hac vice to be filed)
                           jpw@msf-law.com
                   10
                           MEISTER SEELIG & FEIN LLP
                   11      125 Park Avenue, 7th Floor
                           New York, NY 10017
                   12      Telephone: (212) 655-3500
                           Fax: (646) 539-3649
                   13
                           Attorneys for Plaintiff
                   14

                   15
                                                       UNITED STATES DISTRICT COURT
                   16                                NORTHERN DISTRICT OF CALIFORNIA

                   17
                            LYNWOOD INVESTMENTS CY LIMITED,                  Case No. 3:20-CV-03778
                   18
                                              Plaintiff,                     PLAINTIFF’S CERTIFICATION OF
                   19                                                        INTERESTED ENTITIES OR
                                  vs.                                        PERSONS
                   20
                            MAXIM KONOVALOV, IGOR SYSOEV,
                   21       ANDREY ALEXEEV, MAXIM DOUNIN,                    [CIVIL L.R. 3-15]
                            GLEB SMIRNOFF, ANGUS ROBERTSON,
                   22       NGINX, INC. (BVI), NGINX SOFTWARE,
                            INC., NGINX, INC. (DE), BV NGINX, LLC,
                   23       RUNA CAPITAL, Inc., EVENTURE CAPITAL
                            PARTNERS II, LLC and F5 NETWORKS, INC.,
                   24
                                              Defendants.
                   25
                   26

                   27
                   28
B URKE , W I LLI AMS &
   S ORENS EN , LLP                                                                 PLAINTIFF’S CERTIFICATION OF
  ATTO RNEY S AT LAW                                                             INTERESTED ENTITIES OR PERSONS,
       SAN JO SE
                               Case 3:20-cv-03778-SK Document 2 Filed 06/08/20 Page 2 of 2



                       1          Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,

                       2   associations of persons, firms, partnerships, corporations (including parent corporations) or other

                       3   entities (i) have a financial interest in the subject matter in controversy or in a party to the

                       4   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be

                       5   substantially affected by the outcome of this proceeding: Rambler Internet Holding LLC, a

                       6   company organized and existing in accordance with the law of the Russian Federation, has a

                       7   financial interest in the subject matter in controversy.

                       8

                       9
                           Dated: June 8, 2020                            BURKE, WILLIAMS & SORENSEN, LLP
                   10
                                                                          By: /s/ Brian M. Affrunti
                   11                                                        Douglas W. Dal Cielo
                                                                             Brian M. Affrunti
                   12
                                                                              Attorneys for Plaintiff
                   13
                   14

                   15
                   16

                   17

                   18
                   19

                   20
                   21

                   22

                   23
                   24

                   25
                   26

                   27
                   28
B URKE , W I LLI AMS &
                                                                                            PLAINTIFF’S CERTIFICATION OF
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                            -2-          INTERESTED ENTITIES OR PERSONS,
       SAN JO SE
